department of the treasury internal_revenue_service washington d c tax exempt and government entities owvision number release date date date significant index numbers contact person identification_number telephone number employer_identification_number o a g g o i m m m e o t - c c a r e dear we have considered your ruling_request dated date as to the proper treatment of the termination of a and whether termination constitutes an act of self-dealing under sec_4941 of the internal_revenue_code code band c established a as a charitable_remainder_unitrust described in sec_664 of the code and a split interest trust under sec_4947 the trust agreement provides that the a the trust income for annual unitrust_amount that b and receive shall equal the smaller of any taxable_year as defined in sec_643 and b a fixed percentage’ of five percent of the net fair_market_value of the trust assets in addition the trust provides that a and are to receive any amount of trust income for such year that is in excess of five percent but only to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as the fixed percentage of the net fair_market_value of the trust assets on the relevant valuation dates the net_income make-up feature the trust agreement provides that payments will be made until the death of the surviving_spouse after the death of the surviving_spouse payments are to be made in equal shares to their two sons d and e until the death of the survivor of them after the death of all four persons the remainder is to be paid to f an organization recognized as tax-exempt under sec_501 of the cade b d and e executed agreements transferring their interests to c c wishes to terminate a by selling her income_interest in a to the charitable remainderman f for an amount equal to the present_value of the interest of each party in the corpus as it now stands that the actuarial values of the respective interests will be calculated using the discount rate in effect at the date of sale under sec_7520 of the cade and the methadology for valuing interests in charitable_remainder trusts contained in sec_1_684-4 of the income_tax regulations regulations 4s state law permits early termination of the trust at the time the purchase of the income_interest is completed f will hold both the income and remainder interests f will also be a trustee upon purchase of the income_interest f will be advised to file a petition with the probate_court seeking a judicial determination that all interests in the trust have merged and that the trust may be terminated and distributed to f you have represented b was born on g bis represented as having a health condition creating a shorter than normal life expectancy was born on h cis represented as having good health and no reason to expect a less than normal life expectancy d and e were born on and j respectively both d and e represent that they are in good health and have no reason to expect a decrease in their life expectancies after discussions with our office a submitted a letter on date agreeing to the service's methodology far determining the value of the unitrust interests rulings requested early termination of a will not constitute an act of self-dealing under sec_4941 of the code by c as trustee or as donor with respect to a using the methodology described above for the date of termination early termination of a will not be subject_to a termination_tax under section s07 of the code law sec_507 of the code provides in part that the status of private_foundation shall be terminated if the entity provides notice to the internal_revenue_service that it is terminating its private_foundation_status and pays the termination_tax under sec_507 sec_507 of the code imposes a tax on a private_foundation under certain circumstances sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 c section a of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d of the code defines self-dealing as including any direct or indirect a sale_or_exchange or teasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager within the meaning of section b sec_4946 of the code provides that for purposes of paragraph the term substantial contributor’ means a person who is described in section d sec_4948 of the code provides that for purposes of this subchapter the term foundation manage ’ means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_504 a not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall net apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_53 c il of the foundation and similar excise_taxes regulations ‘foundation regulations provides in essence that payments of income by a charitable_remainder_unitrust te its individual income beneficiaries do not resuit in any_tax on self-dealing under sec_4947 sec_1_7520-3 of the regulations provides that the standard annuity life_estate or ramainder factor may not be used to value a restricted beneficial_interest however a special factor may be used to value a restricted beneficial_interest in some circumstances sec_1 b c provides that the standard factor for an ordinary remainder_interest represents the present worth of the right to receive dollar_figure at the end of a defined period sec_1 b b provides that the standard factor for an ordinary life_estate interest represents the right to receive the use of dollar_figure for a defined period analysis ais a split-nterest trust described in sec_4947 of the code by being described in sec_4947 a is subject_to the provisions of sec_507 sec_4941 and sec_4945 as if it were a private_foundation the income_beneficiary c is a disqualified_person with respect to a within the meaning of sec_4946 by virtue of being the settlor of a in this case the charitable_remainder beneficiary is a public charity so for purposes of sec_4941 and sec_4946 of the code the income_beneficiary is not a disqualified_person with respect to the charitable_remainder beneficiary sec_4941 of the code applies to certain transactions between private_foundations and disqualified persons by early termination a will distribute lump sums according to the present_value of the income_beneficiary c and the charitable remainderman equal to actuarial value of their interests in a taking into account the net-income provisions of the trust and the distributions are also treated as a constructive_sale or exchange between c and the charitable remainderman of the trust see rev rut generally payments to the income_beneficiary c irom would constitute seif-dealing however because the distribution to the income_beneficiary equals the actuarial value of the income_interest taking into account the net-income provisions of the trust the exception to self- dealing provided by sec_53_4947-1 of the foundation regulations applies and the distribution will not be an act of self-dealing furthermore because the charitable remaindermen is a public charity sec_4941 of the code does not apply to the transaction between the c and f the charitable remainderman we agree with your conclusion that the trust effectively terminated in april of accordingly our valuation is based on that date the appropriate calculation of the actuarial value of the income_interest of a taking into account the net-incame provisions of the trust requires the use of a reasonable method for the calculation which does not inappropriately inflate the income beneficiary's interest to the detriment of the charitable semainderman in dividing the trust estate between the payout beneficiary and charitable remainderman our actuarial assumptions must provide for the payment to charity of any amounts which under the provisions of the trust are dependent on the happening of events which are nat so remote as to be negligible in recent letters issued by the service starting in the service required a special valuation methodology for the early termination of a nimcrut in order to avoid self- dealing the special methodology was applied in situations where the stated payout percentage was in excess of the sec_7520 rate at the time of termination no such special valuation is presently required in this case because the unitrust payout rate is not in excess of the sec_7520 rate for the month of the transaction bis represented as having a shorter than average life expectancy the taxpayer has requested that the computation not reflect survival for him although no claim of terminal iliness was substantiated directly such substantiation is not necessary in this case as the removal of the husband from the class of potential payout recipients cannot adversely affect the amount computed as the charitable interest the factor for the remainder_interest following the remaining three measuring lives is the same as the factor for the remainder_interest following all four lives assuming the fourth is terminally ill ‘assuming the termination occurred in date the trust's payout percentage i sec_5 percent based on table 90cw interest pincite percent an unadjusted payout rate of percent and quarterly payments made at the end of each quarter the present_value of the remainder_interest in a unitrust which commences at the death of the last to die of three persons ages k land m is dollar_figure069 for each dollar_figure of the trust estate the present_value of the payout interest in the same unitrust payable until such death is dollar_figure - dollar_figure069 or dollar_figure931 for each dollar_figure of the trust estate in this case the income_beneficiary is not expected to receive more than she would during the full term of the trust under the above-described methodology for valuing her interest in a charitable_remainder_trust with a net_income make-up feature further the applicable state law permits early termination of the trust in addition c's personal physician has conducted a physical examination and has stated under penalties of perjury that he finds no medical_condition expected to rasult in a shorter-than- average longevity under sec_1_72-9 of the regulations and c has signed a similar statement furthermore because the effect of the transaction is to vest the income_interest and remainder_interest in the remainder beneficiary the trust no langer will be a split-interest trust and sec_4947 of the code will no longer apply and sec_507 will not apply conclusions therefore we rule that early termination of a will not constitute an act of self-dealing under sec_4941 or a of the code by c as trustee or as donor with respect to a using the methodology described herein for the date of termination early termination of a will not be subject a termination_tax under section of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice a copy of this ruling with deletions that we intend to make natice of intention fo disclose if you disagree with our proposed available for public inspection is attached to notice deletions you should foltow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts also we express no opinion as fo the tax consequences of the transactions under other provisions of the code we specifically express no opinion as to the federal income or gift_tax consequences resulting from the transfer of the interests of b d and ein a to c in particular we express or imply no opinion on the effect of such transfers on a's qualification under sec_684 of the code pursuant to power_of_attorney on file in this office a copy of this letter is being sent to a's authorized representative a copy of this letter should be kept in a’s permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy in your permanent records sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
